 


109 HR 1823 IH: To amend the Immigration and Nationality Act to extend the provisions governing nonimmigrant status for spouses and children of permanent resident aliens awaiting the availability of an immigrant visa, and for other purposes.
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1823 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Andrews (for himself and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to extend the provisions governing nonimmigrant status for spouses and children of permanent resident aliens awaiting the availability of an immigrant visa, and for other purposes. 
 
 
1.Nonimmigrant status for spouses and children of permanent residents awaiting the availability of an immigrant visaSection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended— 
(1)by striking the date of the enactment of the Legal Immigration Family Equity Act, and inserting January 1, 2011,; and 
(2)by striking 3 years each place such term appears and inserting 6 months.  
 
